Andrew S. /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2015

                                     No. 04-15-00175-CV

                       TEXAS MUTUAL INSURANCE COMPANY,
                                   Appellant

                                               v.

                                    Andrew S. MCGAHEY
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12185
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
       Appellee Andrew S. McGahey’s brief was due October 28, 2015. Neither the brief nor a
motion for extension of time has been filed.

        We order appellee’s brief due November 16, 2015. If the brief or a motion for extension
of time that complies with Rule 10.5(b) of the Texas Rules of Appellate Procedure is not filed by
the date ordered, we may order the case submitted without an appellee’s brief.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court